Exhibit 10.4

EXECUTION COPY

SEVERANCE AGREEMENT

SEVERANCE AGREEMENT, dated as of April 6, 2007 (the “Agreement”), between Nobel
Learning Communities, Inc., a Delaware corporation, (“Employer”), and Patricia
B. Miller, Senior Vice President and Chief Operating Officer (“Executive”).

WHEREAS, Executive is a member of Employer’s senior leadership team and is
expected to be actively involved in positioning the organization for continued
growth and success;

WHEREAS, in an effort to acknowledge Executive’s important role in this process
and to provide Executive with a degree of income and benefit protection in the
event [his/her] employment is terminated as more fully described below; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration,
Employer and Executive hereby agree as follows:

1. Effective Date

This Agreement shall become effective as of the above written date and shall
provide for the payment of compensation and benefits in the event Executive’s
employment with Employer is terminated under the conditions described in
Section 3(a).

2. Term of Agreement

(a) This Agreement shall become effective as of the above written date. No
provision of this Agreement may be modified, waived, or discharged unless the
modification, waiver, or discharge is approved by the Board of Directors of
Employer and is agreed to in writing by Executive.

(b) Employer may terminate this Agreement and Executive’s employment at any time
upon written notice for “Cause,” which, for purposes of this Agreement, shall
mean:

 

  (1) Executive’s habitual intoxication or drug addiction;

 

  (2) violation of Employer’s written policies, procedures or codes including,
without limitation, those with respect to harassment (sexual or otherwise) and
ethics;

 

  (3) refusal or failure by Executive to perform such duties as may reasonably
be delegated or assigned to him, consistent with his position, by the Board;

 

  (4) willful refusal or willful failure by Executive to comply with any
requirement of the Securities and Exchange Commission or any securities exchange
or self-regulatory organization then applicable to Employer;



--------------------------------------------------------------------------------

  (5) willful or wanton misconduct by Executive in connection with the
performance of his duties including, without limitation, breach of fiduciary
duties;

 

  (6) the breach by Executive (whether due to inattention, neglect, or knowing
conduct) of any of the material provisions of this Agreement (including Sections
4(a), 4(b), or 4(c) of this Agreement);

 

  (7) Executive is convicted of, pleads guilty, no contest or nolo contendere
to, or admits or confesses to any felony, or any act of fraud, misappropriation,
embezzlement or any misdemeanor involving moral turpitude;

 

  (8) Executive’s dishonesty detrimental to the best interest of Employer; or

 

  (9) involvement in any matter which, in the opinion of the Board, is
reasonably likely to cause material prejudice or embarrassment to Employer’s
business;

provided, that, in the case of clauses (iii), (v), or (vi), there shall not be
Cause unless Employer has first given Executive written notice specifying in
reasonable detail the circumstances which Employer believes gives rise to Cause
for termination and Executive has failed to remedy the same to the reasonable
satisfaction of the Board within fifteen (15) days after the date of such
notice, or unless the condition or event is not subject to cure, or a
substantially similar condition or event has been the subject of a prior notice
by Employer within the twelve months preceding such notice.

(c) If Employer terminates Executive’s employment for Cause, or if Executive
voluntarily terminates [his/her] employment other than for Good Reason,
Executive shall not be entitled to any compensation or benefits under this
Agreement, but shall be entitled to receive [his/her] base salary accrued but
not paid through the date of termination and no other monies or benefits except
as provided by the terms of the underlying plan documents or as required by law.

(d) For purposes of this Agreement, “Good Reason” means, within twelve
(12) months following a Change in Control, (i) a reduction of Executive’s
authority or responsibility, (ii) a reduction in Executive’s rate of pay, or
(iii) a change in Executive’s principal work location to a location that is more
than fifty (50) highway miles from Executive’s principal work location
immediately before the change and the change increases Executive’s commuting
distance in highway mileage. The terms “highway miles” and “highway mileage”
shall have the same meanings as these terms have when used to express the
distances between locations by mapmakers such as the Hagstrom Map Company.

 

2



--------------------------------------------------------------------------------

(e) A reduction in authority or responsibility means (i) the assignment to
Executive of any duties materially inconsistent in any respect with Executive’s
position (including status, offices, titles, and reporting requirements), and
that detract from or reduce the authority, duties or responsibilities to which
Executive was assigned immediately before change; or (ii) any other action by
Employer that results in a diminution in such position, authority, duties, or
responsibilities.

(f) However, a reduction in authority or responsibility shall not include:

 

  (1) an isolated, insubstantial and inadvertent action taken in good faith and
which is remedied by Employer promptly after receipt of notice thereof given by
Executive; or

 

  (2) any temporary reduction in authority or responsibility while Executive is
absent from active service on any approved disability or approved leave of
absence.

(g) If Executive determines that Good Reason exists to terminate his or her
employment with Employer, Executive must notify Employer in writing of the
specific event, within sixty days of the occurrence of the event, and the notice
shall also include the date on which Executive will terminate employment with
Employer, which date shall be no earlier than fifteen days after the date of the
notice. Within seven days of Employer’s receipt of the written notice, Employer
shall notify Executive that it agrees or disagrees with Executive’s
determination that the event specified in the notice constitutes Good Reason. If
Employer notifies Executive that it agrees with Executive’s determination that
the event specified in the notice constitutes Good Reason, Executive will
terminate employment with Employer as specified in the notice or as otherwise
agreed. If Employer notifies Executive that it disagrees with Executive’s
determination that the event specified in the notice constitutes Good Reason,
Executive may terminate his or her employment on the date specified in the
notice (or such later date as Executive and Employer may mutually agree in
writing) or may elect to continue his or her employment by so notifying Employer
in writing.

3. Salary Continuation and Other Benefits

(a) In General

If, while this Agreement is in effect, (i) Executive’s employment is
involuntarily terminated by Employer without Cause or Executive terminates
[his/her] employment for Good Reason and Executive satisfies [his/her]
obligations set forth in Section 4 of this Agreement including, but not limited
to, the execution and delivery of the Waiver and Release described in
Section 4(e), [he/she] shall be entitled to the payments and benefits described
in this Section 3.

Notwithstanding the foregoing, if Employer determines that Executive has
breached any provision of this Agreement, Executive shall repay the Salary
Continuation Payment and forfeit any future benefits provided under this
Agreement, excluding the lesser of (i) twenty percent of [his/her] total Salary
Continuation Payment or (ii) $5,000. The retained amount shall be deemed to be
continuing consideration for signing and not revoking the applicable Waiver and
Release. Termination of Executive’s employment by reason of death or disability
shall not constitute involuntary termination by Employer under this Agreement
and, in such event, no payments or benefits shall be provided under this
Agreement.

 

3



--------------------------------------------------------------------------------

(b) Payment of Accrued Obligations

Executive shall be entitled to payment of [his/her] then current base salary
through the date [his/her] employment is terminated (“Termination Date”). Any
vacation amount accrued, but not paid, through the Termination Date shall also
be paid to Executive in a single lump sum. Executive shall submit all vouchers
for reasonable business expenses prior to [his/her] Termination Date or as soon
thereafter as is practicable. Executive will no longer be authorized after
[his/her] Termination Date to incur any expenses, obligations, or liabilities on
behalf of Employer.

(c) Salary Continuation Payment

To the extent Executive is eligible for payments and benefits under this
Agreement, Employer shall make a single lump sum payment (“Salary Continuation
Payment”) to Executive equal to the then current base salary that Executive
would have otherwise received during the period described below (the “Salary
Continuation Period”). If Executive dies after becoming eligible for the Salary
Continuation Payment and other benefits under this Agreement, but before the end
of the Salary Continuation Period, the remaining benefits shall be paid to
Executive’s lawful spouse, or estate if Executive has no surviving lawful
spouse.

(d) Salary Continuation Period

If Executive’s Termination Date is within twelve months after a “Change in
Control,” the Salary Continuation Period shall be eighteen months. If
Executive’s Termination Date is not within twelve months after a Change in
Control, the Salary Continuation Period shall be twelve months. For purposes of
this Agreement, a “Change in Control” shall be deemed to have taken place if
(i) any “person” becomes the “beneficial owner” (as such terms are defined in
the Securities Exchange Act of 1934, as amended from time to time, and the rules
and regulations promulgated thereunder) of shares of Employer having 50% or more
of the total number of votes that may be cast for the election of Employer’s
directors; or (ii) there occurs a cash or tender offer for Employer shares,
merger, or other business combination, or sale of assets or any combination of
the foregoing transactions, and as a result of or in connection with any such
event persons who were directors of Employer before the event shall cease to
constitute a majority of the Board or of the board of directors of any successor
to Employer.

(e) Annual Bonus Program

Executive shall be entitled to a pro rata portion of [his/her] incentive
compensation (“Award”) for any “performance period” in progress under any annual
bonus program of Employer in which Executive participates. The pro rata portion
of Executive’s Award will be determined based on the assumption that Executive’s
individual performance goals were 100% satisfied at the end of the performance
period, provided that at the end of the performance period, there is a bonus
payable to other eligible employees, and by then multiplying the amount that
would otherwise have been paid to Executive had [his/her] employment not so
terminated by a fraction. The numerator of the fraction is the number of months
from the start of the performance period through the end of the month

 

4



--------------------------------------------------------------------------------

in which Executive’s Termination Date occurs. The denominator of the fraction is
the total number of months in the performance period. Unless Executive’s
employment is terminated as a result of a Change of Control, in which event the
Award will be paid to Executive in a single lump sum on the Termination Date,
the prorated amount shall be paid in cash at the same time that awards would
have been paid for that performance period to other participants in the
respective bonus program who have not terminated employment.

(f) Group Health Benefits

Executive shall be entitled to participate in Employer’s medical, dental,
vision, and any other group health benefit programs during the Salary
Continuation Period on the same terms as [he/she] participated immediately prior
to the Termination Date. The last day of the Salary Continuation Period will
constitute the date of Executive’s “termination of employment” and [his/her]
participation in those programs will terminate in accordance with their
respective terms.

If during the Salary Continuation Period, Executive becomes re-employed with
another employer and he and his dependents are eligible to receive any of the
benefits referenced in the Section 3(f) under another employer’s plans,
Employer’s obligations under this Section 3(f) shall be reduced to the extent
comparable coverage or benefits are actually received by Executive following
Executive’s termination by Employer, and Executive shall promptly report to
Employer any such coverage or benefits actually received by Executive.

(g) Outplacement Services

Executive shall be eligible to receive, at Employer’s expense, senior executive
outplacement services from Employer or from an outplacement agency selected or
approved by Employer until a date that is 12 months from the date of
termination.

(h) Other Benefit Plans

For purposes of Executive’s participation in any other employee or executive
benefit or perquisite plan or program not specifically addressed in this
Section 3, including, but not limited to, the Employer’s defined contribution,
nonqualified deferred compensation and group life insurance plans, the
Termination Date will constitute the date of Executive’s “termination of
employment” for purposes of those plans and programs. Executive may make no
contributions to, and shall accrue no further benefits under, those plans and
programs after the Termination Date unless the plans and programs are required
to permit the contributions or accruals under applicable law. Executive shall
have no right to make contributions to Employer’s defined contribution plan from
the Severance Payment under this Agreement. Executive shall vest in any defined
contribution and deferred compensation plans in accordance with the terms set
forth in such plan.

 

5



--------------------------------------------------------------------------------

(i) Limitation on Benefits Contingent Upon a Change in Control

Notwithstanding anything to the contrary in this Agreement, the Salary
Continuation Payment and all other payments and benefits that are contingent on
a Change in Control shall be limited to [his/her] then current base salary.

4. Executive’s Confidentiality and Other Obligations

(a) Confidentiality

Executive shall not at any time, divulge, communicate, use to the detriment of
Employer or for the benefit of any other person, firm, or entity, or
misappropriate in any way, any confidential information or trade secrets
relating to Employer or its business including, without limitation, business
strategies, operating plans, acquisition strategies (including the identities of
(and any other information concerning) possible acquisition candidates), pro
forma financial information, market analyses, acquisition terms and conditions,
personnel information, trade processes, manufacturing methods, know-how,
customer lists and relationships, supplier lists, protected health information,
or other non-public proprietary and confidential information relating to
Employer.

(b) Nonsolicitation

During [his/her] employment with Employer and throughout the Salary Continuation
Period, in addition to any other nonsolicitation agreements between Employer and
Executive, Executive shall not, directly or indirectly, for [himself/herself] or
on behalf of any other person, firm, or entity, employ, engage, or retain any
person who at any time during the 12-month period immediately preceding
[his/her] Termination Date, was an employee of Employer or contact any supplier,
customer, or employee of Employer for the purpose of soliciting or diverting any
such supplier, customer, or employee from Employer, or otherwise interfering
with the business relationship of Employer with any of the foregoing individuals
or organizations.

(c) Noncompetition

During [his/her] employment with Employer and throughout the Salary Continuation
Period, in addition to any other noncompetition agreements between Employer and
Executive, Executive shall not, directly or indirectly, engage in, or serve as a
principal, partner, joint venturer, member, manager, trustee, agent,
stockholder, director, officer or employee of, or consultant or advisor to, or
in any other capacity, or in any manner own, control, manage, operate, or
otherwise participate, invest, or have any interest in, or be connected with,
any person, firm, or entity that engages in, directly or indirectly, any
activity that is competitive with Employer’s business as then conducted within
fifty (50) miles of any then facility of Employer or of any customer of
Employer; provided, however, that notwithstanding the foregoing, Executive may
own a de minimis amount of the voting securities of any publicly-traded company
and may continue to serve as a director on any boards on which Executive was a
director immediately prior to the Termination Date.

(d) Return of Employer Property

Executive shall return to Employer, on or before [his/her] Termination Date, all
property of Employer including, but not limited to, home office equipment, cell
phones, credit cards, computers, computer disks, computer access codes, computer
programs,

 

6



--------------------------------------------------------------------------------

keys, card key passes, instruction manuals, documents, business plans, files,
records, and any copies thereof and other property or materials which [he/she]
received or prepared or helped to prepare in connection with [his/her]
employment with Employer, and [he/she] hereby assigns to Employer all right,
title, and interest in such property, and any other inventions, discoveries, or
works of authorship created by Executive during the course of [his/her]
employment.

(e) Waiver and Release

Executive shall execute the Waiver and Release in the form attached hereto as
Exhibit A. Executive shall deliver the Waiver and Release to Employer as
described therein. No compensation or benefits under this Agreement will be paid
to Executive before Employer receives the fully executed Waiver and Release and
the expiration of any revocation period described in the Waiver and Release.

5. Miscellaneous

(a) Entire Agreement; Related Documents

This Agreement (including Exhibit A) constitutes the entire agreement between
the parties with respect to severance and other benefits upon termination of
employment. Except as otherwise expressly provided in this Agreement, all prior
correspondence and proposals (including summaries of proposed terms) and all
prior promises, representations, understandings, arrangements, and agreements
(including an offer letter or employment agreement) relating to these subject
matters (including, but not limited to, those made to or with Executive by any
other person or entity), whether written or oral, are merged in and superseded
by this Agreement.

(b) Statements by the Parties

Executive will not make any untruthful and disparaging statements about Employer
or any clients, competitors, suppliers, employees, or former employees of
Employer to any such person or any other persons (including, but not limited to,
the press or other media). Employer agrees that it will not make any untruthful
and disparaging statements about Executive to any person (including, but not
limited to, the press or other media).

(c) Assignment and Successors

This Agreement shall be binding on and inure to the benefit of Employer and its
successors and assigns. This Agreement shall also be binding on and inure to the
benefit of Executive and [his/her] heirs, executors, administrators, and legal
representatives. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto. Employer may
effect such an assignment without prior written approval of Executive to a
subsidiary or affiliate of Employer or upon the transfer of all or substantially
all of its business and/or assets (whether by purchase, merger, consolidation or
otherwise).

 

7



--------------------------------------------------------------------------------

(d) Governing Law

This Agreement shall be governed by and construed in accordance with
Pennsylvania law, without giving effect to its principles or rules of conflict
of laws to the extent those principles or rules would require or permit the
application of the laws of another jurisdiction.

(e) Employment at Will

Executive agrees and acknowledges that [his/her] employment with Employer is at
all times intended to be employment at will. Nothing in this Agreement is
intended to create a contract of employment between Executive and Employer or
will prevent Employer from terminating Executive’s employment for any reason at
any time.

(f) Equitable Relief

Executive acknowledges that if [he/she] violates this Agreement, Employer could
suffer irreparable injury and, in addition to any other rights and remedies
available under this Agreement or otherwise, Employer shall be entitled to an
injunction to be issued or specific enforcement to be required (without the
necessity of any bond) restricting Executive from committing or continuing any
such violation. Accordingly, notwithstanding Section 5(g) in addition to all
other remedies under this Agreement, the Company shall be entitled as a matter
of right to injunctive relief, including specific performance, with respect to
any such breach or violation, in any court of competent jurisdiction; provided,
however, that nothing herein shall be deemed to constitute consent by Executive
to an ex parte proceeding. The remedies granted to the Company in this Agreement
are cumulative and are in addition to remedies otherwise available to the
Company at law or in equity. If the Company is obliged to resort to the courts
for the enforcement of a covenant of Executive contained in Sections 4(a)
through (d), such covenant shall be extended for a period of time equal to the
period of such breach, which extended period will commence on the later to occur
of (i) the date on which the original (unextended) term of such covenant is
scheduled to terminate, or (ii) the date of the final court order (without
further right of appeal) enforcing such covenant. To the extent that any
statutes providing for discovery in any action to enforce any of the covenants
or obligations of this Section 5(f) delay the time in which any party may
initially propound, request or serve any discovery, the parties waive such
provisions of such statutes. Executive will not seek, and hereby waives any
requirement for, the securing of posting of a bond or proving actual damages in
connection with the Company’s seeking or obtaining any injunctive or equitable
relief in connection with Executive’s covenants or other obligations under
Section 4. If, despite the foregoing waivers, a court would nonetheless require
the posting of a bond, the parties agree that a bond in the amount of $25,000
would be a fair and reasonable amount, particularly in light of the difficulty
in quantifying what the actual loss caused by an injunction would be. Executive
consents to in personam jurisdiction and venue in each of the United States
District Court for the Eastern District of Pennsylvania and the Court of Common
Pleas of Chester County, Pennsylvania, and waives the right to contest in
personam jurisdiction and venue in such courts.

(g) Arbitration of Certain Disputes.

Any and all controversies or claims arising out of or relating to this
Agreement, or the breach thereof, or any other claim by Executive against the
Company arising from the employment of Executive or the termination of
Executive’s employment, including

 

8



--------------------------------------------------------------------------------

without limitation, claims alleging violation of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Sections 2000e, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. Section 621, et seq., the Americans with Disabilities
Act, 42 U.S.C. Section 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. Section 2601, et seq., any statutes of any state, and any contract or any
principle of state or federal common law, shall be settled by arbitration
administered by the American Arbitration Association under its Employment
Dispute Resolution Rules. Judgment on the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The procedure
established by this Section 5(g) shall be the exclusive method for resolution of
such disputes. Copies of the American Arbitration Association Employment
Discrimination Resolution Rules are available through Employer’s Human Resources
Department and may be obtained upon request. Any request or demand for
arbitration of any dispute covered by this Section 5(g) shall be filed with the
American Arbitration Association no later than 300 days after the event which
gave rise to the claim. Notwithstanding the foregoing, the Company may seek
injunctive relief in any court of law in connection with an alleged violation of
any provision of Section 4, as provided in Section 5(f).

(h) Enforceability

Executive acknowledges that [his/her] obligations under this Agreement and the
Waiver and Release are reasonable and necessary for the protection of Employer
and are essential inducements to Employer’s entering into this Agreement.
Accordingly, Executive shall be bound by this Agreement and the Waiver and
Release to the maximum extent permitted by law. It is the parties’ intent that
the foregoing shall be fully enforceable. However, the parties further agree
that, if any provisions of this Agreement or the Waiver and Release shall for
any reason be held to be excessively broad as to duration, geographical scope,
property, or subject matter, such provision shall be construed by limiting and
reducing it so as to be enforceable to the extent permitted by applicable law.

(i) Severability

If any one or more provisions of this Agreement shall be or become invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions shall not be affected thereby.

(j) Taxes

Employer may withhold from any payments or benefits provided under this
Agreement all federal, state, or other applicable taxes as may be required by
law.

(k) Amendments

No provision of this Agreement may be modified, waived, or discharged unless
such modification, waiver, or discharge is approved by the Board of Directors of
Employer and is agreed to in writing by Executive. No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties or
from any failure by any party to assert its rights under this Agreement on any
occasion or series of occasions.

 

9



--------------------------------------------------------------------------------

(l) Notices

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by courier
service or by certified or registered mail, first-class postage prepaid and
return receipt requested, (iii) deemed to have been received on the date of
delivery or on the third business day after mailing, and (iv) addressed as
follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms of this Section):

If to Employer, at:

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, PA 19382-7956

Attention: CEO

If to Executive, at:

278 King of Prussia Road

Wayne, PA 19087

(m) Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

(n) Headings

The section and other headings in this Agreement are for the convenience of the
parties only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

NOBEL LEARNING COMMUNITIES, INC. By  

/s/ George Bernstein

Name:   George Bernstein Title:   President and CEO EXECUTIVE  

/s/ Patricia B. Miller

Print Name:   Patricia B. Miller

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT A

WAIVER AND RELEASE

I am terminating my employment with Nobel Learning Communities, Inc., or one of
its subsidiaries or affiliates, (collectively, “Employer”). Employer and I have
entered into a Severance Agreement, dated as of April 6, 2007 (the “Severance
Agreement”), to which this Waiver and Release is attached as an exhibit. My
Severance Agreement provides for, among other things, certain additional
compensation, benefits, and rights in connection with the termination of my
employment. In consideration for the receipt of the compensation and additional
benefits, I acknowledge and agree to the following:

1. I have been told by Employer and I understand that all benefits set forth in
my Severance Agreement from Employer are conditioned upon my signing and not
revoking this Waiver and Release (“this Release” or “the Release”) on or after
my Termination Date (as that term is defined in the Severance Agreement), and
returning it to Employer at Nobel Learning Communities, Inc., 1615 West Chester
Pike, West Chester, PA 19382-7956, Attention: President / CEO. I have been told
by Employer and I understand that I must sign and return this Release on or
after my Termination Date so that it is received at the above address by the
close of business on the later of (a) the thirtieth day (or if that thirtieth
day is not a business day, the first business day next following such thirtieth
day) after my Termination Date, or (b) the forty-fifth day (or if that
forty-fifth day is not a business day, the first business day next following
such forty-fifth day) after I have been given this Release to review (the
“Release Due Date”). If I do not sign this Release or if I sign this Release,
but it is not received by Employer until after the close of business on the
Release Due Date, I shall not be considered to have satisfied the conditions
under my Severance Agreement for receipt of benefits or payments.

2. I realize that there are various state, local, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, gender, creed, religion, sexual preference/orientation,
marital status, national origin, mental or physical disability, veteran status,
and that these laws are enforced through the Equal Employment Opportunity
Commission (“EEOC”), Department of Labor (“DOL”) and State or Local Human Rights
agencies. Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964; the Family and Medical Leave Act of 1993 (“FMLA”); the Age
Discrimination in Employment Act of 1964 (“ADEA”); the Americans with
Disabilities Act of 1990 (“ADA”); the Employee Retirement Income Security Act of
1974 (“ERISA”); 42 U.S.C. Section 1981; the Equal Pay Act; as each may have been
amended; and other state and local human or civil rights laws as well as other
statutes which regulate employment; and the common law of contracts and torts. I
hereby waive and release any right I may have under these or any other laws with
respect to my employment and termination of employment at Employer and
acknowledge that Employer has not (a) discriminated against me, (b) breached any
contract with me, (c) committed any civil wrong (tort) against me, or
(d) otherwise acted unlawfully toward me.

I also hereby waive any right to become, and promise not to consent to become, a
member of any class in a case in which claims are asserted against any Releasee
(as defined in Paragraph 3 below) that are related in any way to my employment
or the termination of my employment with Employer, and that involve events which
have occurred as of the date of this Release (defined



--------------------------------------------------------------------------------

to mean the date on which Executive signs this Release). If, without my prior
knowledge and consent, I am made a member of a class in any proceeding, I shall
opt out of the class at the first opportunity afforded to me after learning of
my inclusion. In this regard, I agree that I will execute, without objection or
delay, an “opt-out” form presented to me either by the court in which such
proceeding is pending or by counsel for any Releasee who is made a defendant in
any such proceeding.

3. On behalf of myself, my heirs, executors, administrators, successors and
assigns, I hereby unconditionally release and discharge Employer, the various
Employer benefit committees, plans, trusts and trustees, and their successors,
assigns, affiliates, shareholders, directors, officers, representatives, agents
and employees (collectively “Releasees” and individually “Releasee”) from any
and all claims, (including claims for attorneys’ fees and costs), charges,
actions and causes of action, demands, damages, and liabilities of any kind or
character, in law or equity, suspected or unsuspected, past or present, that I
ever had, may now have, or may later assert against any Releasee, arising out of
or related to my employment or termination of employment with Employer. To the
fullest extent permitted by law, this Release includes, but is not limited to:
(a) claims arising under ADEA, Title VII, the ADA, the Equal Pay Act, the Older
Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, ERISA, the FMLA, the ADA, 42 U.S.C. Section 1981, and any
other federal, state, or local law prohibiting age, sex, race, color, gender,
creed, religion, sexual preference/orientation, marital status, national origin,
mental or physical disability, veteran status, or any other form of unlawful
discrimination or claim with respect to or arising out of my employment with or
termination from Employer; (b) claims (whether based on common law or otherwise)
arising out of or related to any contract or employment agreement (whether
express or implied); (c) claims under any federal, state or local constitutions,
statutes, rules or regulations; (d) claims (whether based on common law or
otherwise) arising out of any kind of tortious conduct (whether intentional or
otherwise) including, but not limited to, wrongful termination, defamation,
violation of public policy; and (e) claims included in, related to, or which
could have been included in any presently pending federal, state or local
lawsuit filed by me or on my behalf against any Releasee, which I agree to
immediately dismiss with prejudice. This Release is intended to include in its
effect, without limitation, claims and causes of action of which I am not aware
or that I do not suspect to exist in my favor at the time of executing this
Release and this Release contemplates extinguishment of all such claims and
causes of action.

4. I covenant and agree not to bring any action, suit or administrative
proceeding contesting the validity of this Release or attempting to negate,
modify or reform it, nor to sue any Releasee for any reason arising out of my
employment or termination thereof, other than a claim contesting the validity of
this Release under applicable provisions of ADEA. If I breach either Paragraph 3
or 4 of this Release, I shall: (a) to the extent not prohibited by law, promptly
return to Employer all consideration received hereunder, and (b) pay any
Releasee all of their actual attorneys’ fees and costs incurred in each such
action, suit, or other proceeding, including any and all appeals or petitions
therefrom, regardless of the outcome. I agree to pay such expenses within thirty
days of written demand. This Paragraph 4 is not intended to limit me from
instituting legal action according to the terms of my Severance Agreement for
the sole purpose of a claim for benefits to which I am entitled under my
Severance Agreement.

 

13



--------------------------------------------------------------------------------

I understand that this Release has neither the purpose nor intent of interfering
with my protected right to file a charge with or participate in an investigation
or proceeding pursuant to the statutes administered and enforced by the EEOC,
specifically: the ADEA, the Equal Pay Act, Title VII of the Civil Rights Act of
1964 and the ADA.

I understand that I will not breach this Release if I file a charge with or
participate in an investigation or proceeding pursuant to the statutes
administered and enforced by the EEOC. However, by signing this Release, I
understand that I waive any right I may have to recover money or other relief in
any lawsuit or proceeding brought by me or by an agency or third party,
including the EEOC, on my behalf.

5. I understand that this in no way affects any benefits to which I would be
entitled in the absence of my Severance Agreement under any benefit plan in
which I participated during my employment, but specifically excluding any other
Employer plan providing for severance or other termination-related benefits.

6. I have no knowledge of any wrongdoing involving improper or false claims
against a federal or state governmental agency, other than as I have disclosed
to the Employer Compliance Officer.

7. I affirm my obligations under Section 4 of the Severance Agreement.

8. This Release shall be governed by and construed in accordance with
Pennsylvania law, without giving effect to its principles or rules of conflict
of laws to the extent those principles or rules would require or permit the
application of the laws of another jurisdiction.

9. If any one or more of the provisions contained in the Release shall for any
reason be held to be unenforceable in any respect under the law of any state or
of the United States of America, such unenforceability shall not affect any
other provisions of this Release, but, with respect only to that jurisdiction
holding the provision to be unenforceable, this Release shall then be construed
as if such unenforceable provision or provisions had never been contained
herein.

10. I understand that I have the right to consult with an attorney before
signing the Release and that Employer has advised me to do so. I may revoke the
Release within seven calendar days after signing it. Revocation must be made by
delivery of written notice of revocation to Employer at the address set forth in
paragraph 1 of this Release. Upon any proper revocation of this Release, my
right to payments and benefits under the Severance Agreement shall terminate and
the Severance Agreement will be rendered void and without effect.

11. Nothing in the Severance Agreement or this Release shall be construed as an
admission of any improper action or conduct by Employer or any of its
affiliates, subsidiaries, joint venturers, or directors, officers, employees,
agents, representatives or assigns of any violation or noncompliance with any
obligation, legal or otherwise.

12. The Severance Agreement and this Release contain the entire agreement
between Employer and me and fully supersedes any and all prior agreements or
understandings pertaining to the subject matter hereof (including any employment

 

14



--------------------------------------------------------------------------------

agreements, other severance or separation agreements, arrangements, and offer
letters) and all such prior agreements are null and void in their entirety and
of no force and effect. By signing this Release I am not relying on any
representation, promise, or statement, either oral or written, not contained in
this Release or the Severance Agreement.

BY SIGNING THIS WAIVER AND RELEASE, I STATE THAT: I HAVE READ IT; I UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE WITH EVERYTHING IN IT;
EMPLOYER HAS ADVISED ME TO CONSULT AN ATTORNEY BEFORE SIGNING IT; AND I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 

  

 

Date    Signature

 

15